89 N.Y.2d 966 (1997)
678 N.E.2d 497
655 N.Y.S.2d 884
Cesar Tuesca, Respondent,
v.
Rando Machine Corp., Defendant and Third-Party Plaintiff-Appellant, et al., Defendant. American White Cross Laboratories, Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Decided February 13, 1997.
Fiedelman & Hoefling, Jericho (William D. Buckley of counsel), for Rando Machine Corp., defendant and third-party plaintiff-appellant.
Quirk & Bakalor, P. C., New York City (Richard H. Bakalor of counsel), for American White Cross Laboratories, third-party defendant-appellant.
Rosenberg, Minc & Armstrong, New York City (Steven C. Falkoff of counsel), for respondent.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, and certified question answered in the affirmative, for the reasons stated in the memorandum at the Appellate Division (226 AD2d 157).